DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 6-8 and 15 in the reply filed on April 8, 2022 is acknowledged.  The traversal is on the ground(s) that claim 15, drawn to a kit comprising an antibody according to claim 6 should have been part of Group II. This is found persuasive and claim 15 is presently examined together with claims 6-8 and 12.
Claims 1-5, 9-11, 13 and 14 are withdrawn as being drawn to non-elected invention. Claims 6-8, 12 and 15 are under examination in this Office action. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021 and 4/1/2022 have been considered by the examiner.
Claim Objection
Claim 6 is objected to for depending from withdrawn claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 is drawn to an anti-hepatitis B virus antigen antibody, which specifically binds t the hepatitis B virus antigen according to claim 1. Claim 1 is drawn to A hepatitis B virus antigen, which has a sequence of at least 13 contiguous amino acids comprising amino acid Asn at positions 15, 123, and/or 320 and/or amino acid Thr at positions 156 and/or 157 in the amino acid sequence (SEQ ID NO: 14) of PreS1, PreS2, and S regions, or an amino acid sequence with an addition, deletion, and/or substitution of 1-3 amino acid residues in the sequence of at least 13 contiguous amino acids, and has an N-linked glycan attached to the amino acid Asn at positions 15, 123, and/or 320 and/or an O-linked glycan attached to the amino acid Thr at positions 156 and/or 157, the O- linked glycan comprising GalNAc attached to the amino acid Thr.
The claims are rejected because they lack structure and function correlation for the claimed antibody. Present claim 6 defines the structure of the antibody solely by the antigen to which it binds. Present SEQ ID NO: 14 is 400 amino acids in length and contains an addition, deletion, and/or substitution of 1-3 amino acid residues in the sequence of at least 13 contiguous amino acids. It is not even known what is a single epitope, within SEQ ID NO: 14, to which the claimed antibody binds. 
An antibody defined solely by its biding to the 400 amino acids protein containing addition, deletion, and/or substitution of 1-3 amino acid residues in the sequence of at least 13 contiguous amino acids is not sufficiently described in order for its structure to be readily deduced.	Regarding present claim 7, reciting amino acid sequences containing the CDRs of the claimed antibodies.  Present SEQ ID NO: 4, for example, is 184 amino acids in length and claim 7 does not specify which CDRs are present within SEQ ID NO: 4. Are all six CDRs of the claimed antibody present within SEQ ID NO: 4 or is SEQ ID NO: 4 a heavy or light variable chain of the claimed antibody and contains three CDRs? Claim 7 fails to recite the structure of the entire antigen binding region of the claimed antibody. The entire antigen binding region of an antibody should contain a heavy and light variable chain and/or 6 CDR sequences. Present claim 7 recites SEQ ID NO: 3, 4, 5, 6, 7, 8, 9 and 10. However, it is not known which specific CDRs are contained within one and the same antibody? or are multiple antibodies being claimed?
Without the specific structure of the entire antigen binding region containing 6 specific CDRs, the claimed antibody lacks structure and function correlation. Applicant should amend claim 6 to recite the entire antigen binding region of the claimed antibody containing 6 specific CDR sequences. The present claims recite CDR sequences, however it is not known which are the CDR sequences within the SEQ ID NO: 3, 4, 5, 6, 7, 8, 9 and 10, which belong to one functional antibody binding HBV antigen.
Pertinent references
Hryhorenko et al. US Patent 10,175,257
Present SEQ ID NO: 7 and SEQ ID NO: 36 in Hryhorenko  US Patent 10,175,257

Query Match             82.4%;  Score 605.5;  DB 1;  Length 138;
  Best Local Similarity   81.9%;  
  Matches  113;  Conservative   13;  Mismatches   11;  Indels    1;  Gaps    1;

Qy          1 MYLGLNCVFIVFLLKGVQSEVKLEESGGGLVQPGGSMKFTCVASGFTFSNYWMNWVRRSP 60
              |||||||||||||||||||||||||||||||||||||| :|||||| ||||||:|:|:||
Db          1 MYLGLNCVFIVFLLKGVQSEVKLEESGGGLVQPGGSMKLSCVASGFIFSNYWMDWIRQSP 60

Qy         61 EKGLEWVAEIRLKSDNYATHYAESVKGRFTISRDDSKSSVYLQMNNLRGEDTAIYYCTSP 120
              ||||||||:|||:|:|||||||||:|||||||||||||:||||||:|| ||: |||||  
Db         61 EKGLEWVAQIRLRSNNYATHYAESLKGRFTISRDDSKSTVYLQMNSLRTEDSGIYYCTRT 120

Qy        121 TSGTPFAYWGQGTLVIVS 138
                 || :|||||| : ||
Db        121 MITTP-SYWGQGTTLTVS 137


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648